Citation Nr: 0621931	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-24 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation Under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA treatment of the 
prostate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  This appeal originally came before the Board 
of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Department of Veterans Affairs (VA), 
Hartford, Connecticut, regional office (RO).

In August 2002, the veteran testified before the undersigned 
at a hearing in Hartford, Connecticut.

In a June 2003 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
previously denied claim for the benefit sought.  At that 
time, the Board also requested a medical opinion from the 
Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 
(2004).

In May 2004, the Board remanded the case for additional 
development.  Subsequently, a December 2004 rating action 
denied the veteran's claim on the merits.  The Board denied 
the claim in a March 2005 decision.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") and the appeal was dismissed in 
April 2006 for lack of jurisdiction due to his death.  


FINDING OF FACT

The veteran died on December [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


